Citation Nr: 0738014	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  05-10 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio	.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran has symptoms due to his PTSD, including 
suicidal ideation, causing occupational impairment in most 
areas of daily life.


CONCLUSION OF LAW

The schedular criteria for an initial rating of 70 percent 
for service-connected    have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to the decision currently on appeal, in 
correspondence dated in February 2004, the RO advised the 
veteran of what the evidence must show to establish 
entitlement service-connected compensation benefits for PTSD.  
The RO advised the veteran of VA's duties under the VCAA and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claim, including 
which portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  The RO also essentially requested that the veteran 
send any evidence in his possession that pertained to the 
claim, namely by requesting any treatment records pertinent 
to the claimed condition and enough information about 
additional relevant information or evidence that he wanted 
the RO to obtain on his behalf.   

The RO also provided the veteran with a supplemental 
statement of the case, dated in March 2006, in which the RO 
informed the veteran that when service connection is granted, 
a disability rating and effective date of the award is 
assigned.  The RO also explained how the disability rating 
and effective date are determined.  The Board finds that in 
providing the veteran with this information, the RO has 
satisfied the requirements of Dingess/Hartman.  Moreover, by 
pursuing this appeal for an increased rating, the veteran has 
demonstrated actual knowledge of this element of the service 
connection claim.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's VA Medical 
Center (VAMC) treatment records from VAMC Canton, Ohio, dated 
from March 2002 to March 2006.  The RO also provided the 
veteran with VA examinations in October 2002, May 2004, and 
September 2005.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Evidence

In the May 2004 VA examination report, Dr. T.S. confirmed 
that he had reviewed the veteran's claims file and electronic 
records, and stated that he conducted a 120-minute interview 
of the veteran.  On mental status examination, Dr. T.S. found 
the veteran to be alert with normal tone and volume in 
speech.  Thought process was described as logical, coherent, 
and goal directed.  Dr. T.S. stated that the veteran denied 
common psychiatric symptoms associated with psychosis (e.g. 
hypomania, eating disorder, impulse control, and phobias), 
but instead described symptoms associated with a mood 
disorder.  These included remote and irregular thoughts about 
suicide, low mood, fatigue, lack of motivation, difficulty 
completing tasks, and difficulty thinking things through.  

Dr. T.S. confirmed the PTSD diagnosis but assigned a "mild" 
GAF score for PTSD (61-70) because according to the doctor, 
the veteran's depressive symptoms were much worse at that 
time.  Dr. T.S. assigned a GAF score of 51-60 for the 
veteran's non-service-connected depression.  Dr. T.S. 
acknowledged that the impact of PTSD symptoms on current 
mental state was difficult to judge, but stated that the 
veteran's psychological assessment indicated significant 
"over-reporting" of the severity and breadth of the 
symptoms.  

In a VA examination report, dated in October 2002, Dr. S.P. 
assigned a GAF score of 41, noting that the veteran reported 
nightmares 3-4 times per month and anxiety attacks twice per 
month, lasting 1-3 days.  Dr. S.P. diagnosed PTSD on Axis I.

In a mental health clinic consultation note, dated in April 
2002, Dr. J.S. observed that the veteran was casually groomed 
and dressed.  The veteran's demeanor was described as open 
and cooperative, psychomotor activity normal, mood euthymic, 
and affect full.  Speech was without delusions or 
hallucinations and no suicidal or homicidal thoughts were 
elicited.  Memory was found to be intact, insight and 
judgment good.  The veteran's subjective complaints included 
flashbacks, anxiety, and insomnia.  Dr. J.S. assigned a GAF 
score of 55.  

In a record of treatment from Dr. D.H., dated in October 
2003, Dr. D.H. reported that the veteran's subjective 
complaints included nightmares and flashbacks, markedly 
diminished interests in participation in activities, and a 
feeling of detachment from others.  Dr. D.H. observed the 
veteran to have difficulty concentrating, irritability and 
hypervigilance. 

The records also show that the veteran was admitted to the 
VAMC in January 2005 after becoming suicidal.  The case 
summary, dated in February 2005, reflected that his symptoms 
upon admission included increasing depression; increased 
anxiety; crying spells; decreased interest, concentration, 
motivation, and energy; nightmares; social withdrawal; 
apathy; indifference; and isolation from family.  On mental 
status examination the veteran was found to have restricted 
affect and depressed mood.  The admitting physician assigned 
a GAF score of 35.  

In a VA examination report, dated in August 2005, Dr. J.C. 
discussed the veteran's past medical history as found in his 
VA records, which included clinical records and previous VA 
examination reports.  Dr. J.C. noted the veteran's previous 
suicide attempt.  According to the report, the veteran also 
stated that he experienced nightmares 3 to 4 times per week.  
Dr. J.C. stated that the veteran experienced panic attacks 
and that his leisure activities were extremely limited.  

On examination, the veteran was found to be "extremely tense 
and panicky."  Dr. J.C. explained that the veteran curled up 
and felt really tight.  Dr. J.C. also noted the following.  
Concentration and retention were reduced.  The veteran had to 
stand and take deep breaths during the examination because of 
his anxiety.  The veteran's anxiety prevented him from 
concentrating.  Insight and judgment were good and the 
veteran denied hallucinations or delusions.  The veteran's 
speech was clear and understandable and he was oriented to 
time, place, and person.  The veteran was always sad and 
depressed and got angry and irritable.  The veteran's sleep 
was disturbed because of nightmares and he had visions of war 
"all the time."  

Dr. J.C. confirmed both the PTSD and dysthymia diagnoses and 
assigned a GAF score of 50-55 for the veteran's PTSD.  Dr. 
J.C. cited the veteran's nightmares, avoidance symptoms, and 
panic and anxiety symptoms as bases for this score.  

The VAMC treatment records also included the following GAF 
scores at the following times: 48 in June 2004, 45 in January 
2005, 50 in April 2005, 45 in July 2005, 45 in September 
2005, 45 in January 2006, and 45 in March 2006.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2007).  

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).  

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

A GAF score of 51-60 reflects some moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  Id.  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).   

Analysis

The veteran claims that the severity of his service-connected 
PTSD warrants a rating higher than the currently assigned 30 
percent.  The veteran's accredited representative asserted in 
an Informal Hearing Presentation, dated in November 2007, 
that the November 2004 VA examination report should be 
"discarded."  The representative asserted that there was a 
discrepancy between this examination report and the other 
medical evidence as it pertained to the severity of the 
veteran's PTSD.  The Board has considered the contentions set 
forth by the veteran and his representative and finds that a 
rating of 70 percent should be assigned for the veteran's 
service-connected PTSD.

First, regarding the representative's contention, the Board 
agrees that the November 2004 VA examination report, which 
attributed much of the veteran's symptoms to his nonservice-
connected PTSD, is inconsistent with much of the medical 
evidence.  The Board is mindful that it is difficult to 
separate mental health symptoms and attribute them to one 
disorder or another.  Unless the medical evidence separates 
the effects of one disorder from another, the Board must 
consider all symptoms in assigning a rating.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (finding that when it is 
not possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the veteran's favor, clearly dictates that such 
signs and symptoms be attributed to the service-connected 
condition).
 
Here, although the examiner who prepared the November 2004 
report attributed the symptoms to depression rather than 
PTSD, the evidence overall fails to make such a distinction.  
For example, although in the August 2005 VA examination 
report Dr. J.C. diagnosed both PTSD and dysthymia, he 
assigned a GAF score based on the veteran's PTSD symptoms 
alone.  In the first VA examination report, Dr. S.P. did not 
even diagnosis any disorders on Axis I other than PTSD.  It 
is apparent from this report that in that doctor's opinion 
the veteran's PTSD is the primary cause of his symptoms.  
Based on this evidence as a whole, the Board cannot find that 
the medical evidence separates the effects of one disorder 
from another.  Id.     

In consideration of all of the symptoms, a 70 percent rating 
is warranted.  Notably, the veteran's condition upon his 
admission to the VAMC in January 2005 shows that his 
disability is characterized by flattened affect (apathy, 
indifference),  
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  Although it is clear that the veteran 
experiences panic attacks periodically, it is not clear how 
often they occur.  The Board finds significant, however, that 
Dr. J.C. observed the veteran to be "extremely tense and 
panicky."  Such a description more closely approximates a 
disorder associated with a 70 percent rating.  Perhaps most 
significant, however, is the veteran's hospitalization for 
suicidal ideation, which the Board considers to be indicative 
of a serious disability. 

The veteran's GAF scores are also consistent with a 70 
percent rating.  Although mental health providers have 
reported a wide range of scores (35 to 61-70), on numerous 
occasions he was assigned scores between 45 and 55.  These 
scores reflect serious to moderate symptoms, which could be 
associated with a rating of 70 percent.

In conclusion, the record reveals a wide range of symptoms 
that very adversely affect his ability to function socially 
and occupationally.  These are well documented in the medical 
reports and related evidence.  Because it is not possible to 
attribute the demonstrated pathology to disorders other than 
PTSD with anything approaching precision, a 70 percent rating 
should be granted.  

In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The competent 
medical evidence is negative for evidence of 
characteristics such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  
Overall, the evidence does not show total occupational and 
social impairment and the criteria for a 100 percent rating 
have not been met. 

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected PTSD causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent period of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Moreover, the veteran has not raised such an issue.  The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2007).  In the 
instant case, to the extent that the veteran's service-
connected PTSD interferes with his employability, the 
currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2007) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

An initial rating of 70 percent for PTSD is granted, subject 
to controlling regulations affecting the payment of monetary 
awards


____________________________________________
John E. Ormond Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


